IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF KENTUCKY

Robert Leshner & Associates, Inc.
c/o Registered Agent: James R. Cummins

Plaintiff(s),

Douglas E. Kisker Civil Action No.

 

Defendant(s)/
Third-Party Plaintiff(s),

>

Third-Party Defendant(s).

Ne Ne Ne ee eee eee eee eee eee ee

 

DISCLOSURE STATEMENT PURSUANT TO Fed. R. Civ. P. 7.1

(Civil Action)
Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff
. (type of party)
who is Robert Leshner & Associates, Inc. , makes the following disclosure:

 

(name of party)

Page 1 of 2
1. Is the party a non-governmental corporate party?

¥ YES Oo NO
2. If the answer to Number | is “yes,” list below any parent corporation or state that there
is no such corporation:
No parent corporation.
3. If the answer to Number | is “yes,” list below any publicly-held corporation that owns

10% or more of the party’s stock or state that there is no such corporation:

None.

The undersigned party understands that under Rule 7.1 of the Federal Rules of Civil
Procedure, it must promptly file a supplemental statement upon any change in the information that
this statement requires.

s/James R. Cummins
Signature of Counsel for Party

 

Date: July 29, 2020

Page 2 of 2
